990 F.2d 1261
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Herman Floyd DIXON, Defendant-Appellant.
No. 92-30055.
United States Court of Appeals, Ninth Circuit.
Submitted March 10, 1993.*Decided March 17, 1993.

Before WALLACE, Chief Judge, and FARRIS and BRUNETTI, Circuit Judges.
MEMORANDUM**
Herman Floyd Dixon appeals his sentence under the Sentencing Guidelines following his conviction by bench trial before a magistrate of conspiracy to commit theft and theft of property within the special maritime and territorial jurisdiction of the United States.   We dismiss the appeal for lack of jurisdiction.
An appeal of right from a criminal conviction imposed by a magistrate judge lies in the district court and must be brought in the district court before prosecution in the court of appeals.  18 U.S.C. § 3402;  United States v. Soolook, Nos. 92-30488, 92-30489, 92-30501, 92-30510, slip op. 1489, 1492 (9th Cir.  Feb. 19, 1993) (order).   Dixon's timely notice of appeal filed in the district court was sufficient to effect an appeal to that court.   Accordingly, we dismiss this appeal for lack of jurisdiction and remand to the district court for further proceedings.   See Soolook at 1492.
DISMISSED and REMANDED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3